--------------------------------------------------------------------------------

Exhibit 10.1


SEPARATION AND RELEASE AGREEMENT


THIS SEPARATION AND RELEASE AGREEMENT (“Agreement”) is made between Lincoln
Educational Services Corporation (the “Company”) and Piper Jameson (“you”), and
is in consideration of their mutual undertakings as set forth in this Agreement.


WHEREAS, the Company and you entered into an Employment Agreement dated January
8, 2013 (the “Employment Agreement”);


WHEREAS, you have voluntarily resigned your position with the Company and the
parties wish to enter into this Agreement to set forth the terms of your
separation of employment from the Company, which Agreement shall supersede the
terms of the Employment Agreement except as expressly preserved herein; and
 
WHEREAS, in consideration for the payments provided hereunder, you agree to
comply with the terms of this Agreement and the continuing non-competition,
non-solicitation and other restrictive covenants set forth in Section 9 of the
Employment Agreement, which by its terms survives the termination of the
Employment Agreement;
 
NOW, THEREFORE, in consideration of the covenants and agreements hereinafter set
forth in this Agreement, the parties hereby agree as follows:


1.         Resignation.  Effective as of the close of business on February 13,
2015 (the “Effective Date”), you shall have officially resigned from you
position as the Company’s Chief Marketing Officer.


2.         Nonadmission of Liability.  This Agreement shall not be construed as
an admission by the Company that it acted wrongfully with respect to you, nor
shall this Agreement be construed as an admission by you of any misconduct.
 
3.         Severance Pay and Benefits.


(a)        In consideration of your service to the Company and the waiver and
release of claims set forth below, the Company shall provide you with a lump sum
severance payment of Eighty Thousand ($80,000.00) dollars, less all lawful or
required deductions, which shall be paid no later than fourteen (14) days after
the expiration of the seven (7) day revocation period described in Section 7(b)
of this Agreement.  Except as otherwise specifically provided herein or as
required by applicable law, you shall not be entitled to any compensation or
benefits or to participate in any past, present or future  benefit programs or
arrangements of the Company (including, without limitation, any compensation or
benefits under any severance plan, program or arrangement) on or after the
Effective Date.


1

--------------------------------------------------------------------------------

(b)       This Agreement is intended to comply with Section 409A of the Internal
Revenue Code of 1986, as amended (Section 409A) or an exemption thereunder and
shall be construed and administered in accordance with Section 409A.
Notwithstanding any other provision of this Agreement, payments provided under
this Agreement may only be made upon an event and in a manner that complies with
Section 409A or an applicable exemption. Any payments under this Agreement that
may be excluded from Section 409A either as separation pay due to an involuntary
separation from service or as a short-term deferral shall be excluded from
Section 409A to the maximum extent possible. For purposes of Section 409A, each
installment payment provided under this Agreement shall be treated as a separate
payment. Any payments to be made under this Agreement upon a termination of
employment shall only be made upon a "separation from service" under Section
409A. Notwithstanding the foregoing, the Employer makes no representations that
the payments and benefits provided under this Agreement comply with Section 409A
and in no event shall the Employer be liable for all or any portion of any
taxes, penalties, interest or other expenses that may be incurred by the
Employee on account of non-compliance with Section 409A.


4.         References.  All requests for references shall be routed to the
Company’s Senior Vice President of Human Resources.  The Company’s response
shall be limited to the dates of your employment and your job title.  No
additional information shall be released.


5.         Support for Legal Matters.  You also agree, within reasonable
convenience to you, to cooperate with the Company in any legal action for which
your participation is needed.  The Company agrees to try to schedule all such
meetings so that they do not unduly interfere with your pursuits after the
Effective Date.  The Company agrees to reimburse you for reasonable
out-of-pocket expenses incurred in connection with your services described in
this Section 5.


6.         Restrictive Covenants.


(a)       Post-Employment Restrictions: You acknowledge and agree that you
remain bound by the post-termination Restrictive Covenants contained in Section
9 of the Employment Agreement, incorporated in full by reference herein,
including but not limited to the Noncompetition, Nonsolicitation,
Confidentiality and Exclusive Property provisions.


(b)       Return of Property. On or before the Effective Date you will return to
the Company all property owned by the Company in your possession, specifically
including all keys and keycard badges, all company-owned equipment and all
Company documents, and computer-stored or transmitted information, specifically
including all trade secrets, and/or confidential information of the Company.


(c)       Compliance with Restrictive Covenants.  Without intending to limit any
other remedies available to the Company and except as required by law, in the
event that you breach or threaten to breach any of your restrictive covenants
set forth in this Section 6 and Section 9 of the Employment Agreement, (i) the
Company shall be entitled to seek a temporary restraining order and/or a
preliminary or permanent injunction restraining you from engaging in activities
prohibited by this Section 6 and Section 9 of the Employment Agreement, or such
other relief as may be required to enforce any of such covenants and (ii) all
obligations of the Company to make payments and provide benefits under this
Agreement shall immediately cease.
 
2

--------------------------------------------------------------------------------

7.         Release of Claims.


(a)        General Release.  In consideration of the payments and benefits
provided to you under this Agreement and after consultation with counsel, you,
and each of the your respective heirs, executors, administrators,
representatives, agents, successors and assigns (collectively, the “Releasors”)
hereby irrevocably and unconditionally release and forever discharge the
Company, its affiliated entities and each of their respective officers,
employees, directors, shareholders and agents from any and all claims, actions,
causes of action, rights, judgments, obligations, damages, demands, accountings
or liabilities of whatever kind or character (collectively, “Claims”),
including, without limitation, any Claims under any federal, state, local or
foreign law, that the Releasors may have, or in the future may possess, arising
out of (i) your employment relationship with and service as an employee or
officer of the Company, and the termination of such relationship or service, or
(ii) any event, condition, circumstance or obligation that occurred, existed or
arose on or prior to the date hereof; provided, however, that the release set
forth in this Section 7 shall not apply to (i) the obligations of the Company
under this Agreement, (ii) claims for vested benefits under Company benefit
plans, (iii) claims for indemnification or contribution,  (iv) claims related to
your vested equity, (v) claims that arise after your execution of this
Agreement, (vi) a charge or complaint filed by you with the Equal Employment
Opportunity Commission or comparable State agency, provided however, that you
may be barred from recovering any monetary relief in any such proceeding; or
(vii) any other claims that cannot be waived herein under state or federal law.


Without limiting the scope of the foregoing provision in any way, you hereby
release all claims relating to or arising out of any aspect of your employment
with the Company, including but not limited to, all claims under Title VII of
the Civil Rights Act, the Civil Rights Act of 1991 and the laws amended thereby;
the Age Discrimination in Employment Act of 1967; the Older Workers Benefit
Protection Act of 1990; the Americans with Disabilities Act; the Family and
Medical Leave Act of 1993; the Fair Labor Standards Act of 1963; the New Jersey
Law Against Discrimination, the New Jersey Family Leave Act; the New Jersey
Conscientious Employee Protection Act; any contract of employment, express or
implied; any provision of the Constitution of the United States or of any
particular State; and any other law, common or statutory, of the United States,
or any particular State; any claim for the negligent and/or intentional
infliction of emotional distress or specific intent to harm; any claims for
attorneys fees, costs and/or expenses; any claims for unpaid or withheld wages,
severance pay, benefits, bonuses, commissions and/or other compensation of any
kind; and/or any other federal, state or local human rights, civil rights, wage
and hour, wage payment, pension or labor laws, rules and/or regulations; all
claims growing out of any legal restrictions on the Company’s right to hire
and/or terminate its employees, including all claims that were asserted and/or
that could have been asserted by you and all claims for breach of promise,
public policy, negligence, retaliation, defamation, impairment of economic
opportunity, loss of business opportunity, fraud, misrepresentation, etc.


The Releasors further agree that the payments and benefits described in this
Agreement shall be in full satisfaction of any and all Claims for payments or
benefits, whether express or implied, that the Releasors may have against the
Company arising out of the your employment relationship or your service as an
employee or officer of the Company and the termination thereof.
3

--------------------------------------------------------------------------------

(b)       Specific Release of ADEA Claims.  In consideration of the payments and
benefits provided to you under this Agreement, the Releasors hereby
unconditionally release and forever discharge the Company from any and all
Claims arising under the Federal Age Discrimination in Employment Act of 1967,
as amended, and the applicable rules and regulations promulgated thereunder
(“ADEA”) that you may have as of the date of the your signature to this
Agreement.  By signing this Agreement, you hereby acknowledge and confirm the
following:


(i)         You were advised by the Company in connection with your termination
to consult with an attorney of your choice prior to signing this Agreement and
to have such attorney explain to him the terms of this Agreement, including,
without limitation, the terms relating to your release of claims arising under
ADEA;


(ii)         You were given a period of not fewer than 21 days to consider the
terms of this Agreement and to consult with an attorney of your choosing with
respect thereto, and were given the option to sign the Agreement in fewer than
21 days if you desired;


(iii)       You are providing the release and discharge set forth in this
Section 7(b) only in exchange for consideration in addition to anything of value
to which you is already entitled; and


(iv)       You knowingly and voluntarily accept the terms of this Agreement.


You acknowledge that you understand that you may revoke the release contained in
this Section 7(b) within seven days following the date on which you sign this
Agreement (the “Revocation Period”) by providing to the Company written notice
of your revocation of the release and waiver contained in this Section 7(b)
prior to the expiration of the Revocation Period.  This right of revocation
relates only to the ADEA release set forth in this Section 7(b) and does not act
as a revocation of any other term of this Agreement.  Any payments or benefits
provided to you under this Agreement shall not commence until the expiration of
the Revocation Period.
 
(c)        No Claims.  You agree that you have not instituted, assisted or
otherwise participated in connection with, any action, complaint, claim, charge,
grievance, arbitration, lawsuit, or administrative agency proceeding, or action
at law or otherwise against the Company and any of its affiliated entities, or
any of their respective officers, employees, directors, shareholders or agents.


(d)        No Assignment of Claims.  You represent and warrant that you have not
assigned any of the Claims being released under this Section 7.
 
4

--------------------------------------------------------------------------------

(e)        Voluntary Execution of Agreement.  You acknowledge that, except as
expressly set forth herein, no representations of any kind or character have
been made to you by the Company or by any of its agents, representatives, or
attorneys to induce the execution of this Agreement.  You understand and
acknowledge the significance and consequences of this Agreement, that it is
voluntary, that it has not been entered into as a result of any coercion, duress
or undue influence, and expressly confirm that it is to be given full force and
effect according to all of its terms, including those relating to unknown
Claims.  You acknowledge that you had full opportunity to discuss any and all
aspects of this Agreement with legal counsel, and have availed yourself of that
opportunity to the extent desired.  You acknowledge that you have carefully read
and fully understand all of the provisions of this Agreement and have signed
this Agreement only after full reflection and analysis.


8.         Confidentiality.


(a)       Except as otherwise provided in Section 8(b), subsequent to the
execution of this Agreement and to the extent permitted by law, you agree not to
disclose, either directly or indirectly, any information whatsoever relating to
the existence or substance of the Agreement, the business of the Company or its
affiliated entities, your employment with the Company, or any information about
the Company’s officers, directors, employees or students to any person or
entity, members of the media, present or former employees of the Company or to
attorneys or private investigators representing other employees or entities. 
Without intending to limit any other remedies available to the Company and
except as required by law, in the event that you breach or threaten to breach
any of your obligations under this Section 8 the Company shall be entitled to
seek a temporary restraining order and/or a preliminary or permanent injunction
restraining you from engaging in activities prohibited by this Section.


(b)       You may, however, disclose the terms of the Agreement to (i) your 
accountants, counsel or family members with whom you choose to consult or seek
advice regarding your consideration of the decision to execute this Agreement,
provided, however, that those to whom you make such disclosure agree to keep
such information confidential and not disclose it to others; or (ii) as required
by lawful process in connection with any matrimonial and/or family proceeding;
if compelled by subpoena or if legally compelled to do so by any regulatory body
or agency.  In the event you receive a subpoena or other legal process or
directive from an attorney, regulatory body or other agency which you believe
compels you to cooperate and provide information relative to your termination or
this Agreement, you shall immediately provide notice to the Company prior to
responding to said subpoena, legal process or directive.


9.         Non-Disparagement.  Except as hereinafter provided, you agree that
you will not communicate or publish, directly or indirectly, any disparaging or
defamatory comments or information about the Company or its business  or that of
its affiliated entities, their officers, directors,  employees, or students to
any third party individual or entity. Without intending to limit any other
remedies available to the Company and except as required by law, in the event
that you breach or threaten to breach any of your obligations under this Section
9 the Company shall be entitled to seek a temporary restraining order and/or a
preliminary or permanent injunction restraining you from engaging in activities
prohibited by this Section.
5

--------------------------------------------------------------------------------

10.       No Cooperation. You agree not to act in any manner that might damage
the business of the Company or its affiliated entity. You further agree that you
will not knowingly encourage, counsel, or assist any attorneys or their clients
in the presentation or prosecution of any disputes, differences, grievances,
claims, charges, or complaints by any third party against any of the Released
Parties, unless under a subpoena or other court order to do so accept as
otherwise permitted in this Agreement. You agree both to immediately notify the
Company upon receipt of any such subpoena or court order, and to furnish, within
three (3) business days of its receipt, a copy of such subpoena or other court
order. If approached by anyone for counsel or assistance in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints against any of the Released Parties, You shall state no more than
that you cannot provide counsel or assistance.


11.       Miscellaneous.


(a)       Severability.  In the event that any one or more of the provisions of
this Agreement shall be held to be invalid, illegal or unenforceable, the
validity, legality and enforceability of the remainder of the Agreement shall
not in any way be affected or impaired thereby.  Moreover, if any one or more of
the provisions contained in this Agreement shall be held to be excessively broad
as to duration, activity or subject, such provisions shall be construed by
limiting and reducing them so as to be enforceable to the maximum extent allowed
by applicable law.


(b)       Entire Agreement.  This Agreement and the Employment Agreement set
forth the entire understanding between the parties and supersede and replace any
express or implied, written or oral, prior agreement of plans or arrangement
with respect to the terms of the your employment and the termination thereof
which you may have had with the Company .  You acknowledge that in signing this
Agreement, you have not relied upon any representation or statement not set
forth in this Agreement or the Employment Agreement made by the Company or any
of its representatives.  This Agreement may be amended only by a written
document signed by the parties hereto.


(c)       Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the state of New Jersey, without reference to its
conflict of laws principles.  Any action regarding the enforcement or
interpretation of this Agreement shall be commenced only in the state of New
Jersey.


(d)       Withholding Taxes.  Any payments made or benefits provided to you
under this Agreement shall be reduced by any applicable withholding taxes.


(e)       Waiver.  The failure of any party to this Agreement to enforce any of
its terms, provisions or covenants shall not be construed as a waiver of the
same or of the right of such party to enforce the same.  Waiver by any party
hereto of any breach or default by another party of any term or provision of
this Agreement shall not operate as a waiver of any other breach or default.
6

--------------------------------------------------------------------------------

(f)        Notices.  Any notices required or made pursuant to this Agreement
shall be in writing and shall be deemed to have been given when delivered or
mailed by United States certified mail, return receipt requested, postage
prepaid, as follows:


if to you:

Piper Jameson
30 Clearview Road
Whitehouse Station, NJ 08889


if to the Company:
  
Lincoln Educational Services Corporation
200 Executive Drive, Suite 340
West Orange, New Jersey 07052
Attention: General Counsel


or to such other address as either party may furnish to the other in writing in
accordance with this Section 11 (f).  Notices of change of address shall be
effective only upon receipt.
 
(g)       Descriptive Headings.  The paragraph headings contained herein are for
reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.


(h)       Counterparts.  This Agreement may be executed in one or more
counterparts, which, together, shall constitute one and the same agreement.


(i)        Successors and Assigns.  This Agreement is personal to you and may
not be assigned by you without the prior written consent of the Company.  This
Agreement shall inure to the benefit of and be binding upon the successors and
assigns of the Company.


(j)        Arbitration.  Any dispute or controversy arising under this
Agreement, other than as provided in Section 6(c), Section 8(a) and Section 9
hereof, that cannot be mutually resolved by you and the Company shall be settled
exclusively by arbitration in accordance with the Employment Arbitration Rules
of the American Arbitration Association (“AAA”), and shall take place at the
AAA’s Regional Office in Somerset, New Jersey, unless another location is
mutually agreed upon by the parties.  Judgment may be entered on the
arbitrators’ award in any court having jurisdiction.  The Company and you hereby
agree that the arbitrators shall be empowered to enter an equitable decree
mandating specific enforcement of the provisions of this Agreement.  The cost of
the arbitration shall be borne by the parties in the manner determined by the
arbitrators.
 
7

--------------------------------------------------------------------------------

(k)       Expiration.  This Agreement shall be null, void and of no further
force and effect unless you sign and return this Agreement to the Company by no
later than twenty-one (21) days from the date you receive it.


IN WITNESS WHEREOF, the Company has executed this Agreement as of the date first
set forth above, and you have executed this Agreement as of the date set forth
below.


LINCOLN EDUCATIONAL SERVICES CORPORATION


By:
/s/ Shaun E. McAlmont
Name:
Shaun E. McAlmont
Title:
Chief Executive Officer



Date: February 2, 2015


By signing this Agreement, I acknowledge that: (a) I have read this Agreement;
(b) I understand this Agreement and know that I am giving up important rights;
(c) this Agreement shall not become effective or enforceable for a period of
seven (7) days following its execution; (d) I was advised by the Company, and I
am aware, of my right to consult with an attorney before signing this Agreement;
and (e) I have signed this Agreement knowingly and voluntarily and without any
duress or undue influence on the part or behalf of the Company.


ACCEPTED AND AGREED:
     
/s/ Piper Jameson
 
Piper Jameson
     
Date: February 2, 2015
 

 
 
8

--------------------------------------------------------------------------------